DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on 12/08/2021 has been entered. Claims 1-18 are currently pending. The proposed amendments to claim 3 are sufficient to overcome the 112(b) set forth in the Non-Final Office Action dated 09/21/2021. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim 1 recites “estimation of a hydraulic flow rate and a hydraulic head by means of an algorithm”. Prong 1 requires the use of means which is present in the identified clause. Prong 2 is modified by the language “use of”. Prong 3 is not modified by sufficiently more. A review of the specification has showed that the algorithm is based on the manufacturing data provided by the manufacturer and therefore is sufficient to provide an acceptable interpretation. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “said operating pressure value detected by means of said single pressure sensor” in claim 1 and “by means of an iterative process” in claim 6. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda hereinafter) in view of US 2012/0111114 (Emde hereinafter).
Regarding claim 1, Ikeda teaches a water supply controller that discloses detection of an operating pressure value at a delivery duct of said pressurization system, by means of a single pressure sensor (¶ 24 with pressure sensor 16); estimation of a hydraulic flow rate and a hydraulic head by means of an algorithm which is implemented in a control software based on said operating pressure value detected by means of said single pressure sensor (¶ 24); and processing of an on/off signal of said pressurization system as a result of said estimation (¶ 32).
Ikeda is silent with respect to estimation of a motor rotation speed of said pressurization system based on said operating pressure value and on the number of blades (Z) of the impeller of said pressurization system.
However, Emde teaches motor and fan operation controller that discloses an estimation of a motor rotation speed of said pressurization system based on said operating pressure value and on the number of blades (Z) of the impeller of said pressurization system (¶ 76).

Regarding claim 2, Ikeda’s modified teachings are described above in claim 1 where the combination of Ikeda and Emde would further disclose a preliminary step of storing of nominal operation parameters of said pressurization system in a memory portion of a control electronic unit of said pressurization system (¶ 22-24 detail the feedback system of Ikeda which inherently relies on a stored value and ¶ 76 of Emde teaches storing nominal operation parameters).
Regarding claim 13, Ikeda teaches a pressurization system that discloses a single pressure sensor (¶ 24 of Ikeda) and an electric control unit (¶ 24 and 32) adapted to perform a method according to claim 1 (Please refer to claim 1’s rejection above).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) and further in view of US 2012/0326443 (Vance hereinafter). 
Regarding claim 3, Ikeda’s modified teachings are described above in claim 2 but are silent with respect to said signal processing step comprises an updating step of the value of a nominal hydraulic head of said nominal functional parameters of said pressurization system, starting from said operating pressure and from said motor rotation speed.
However, Vince teaches a control system that discloses said signal processing step comprises an updating step of the value of a nominal hydraulic head of said nominal functional parameters of said pressurization system, starting from said operating pressure and from said motor rotation speed (¶ 81 discloses a base set of data being updated which will update the nominal parameters of Ikeda and Emde).
. 
Claims 4, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2012/0326443 (Vance) and further in view of US 2018/0335038 (VK hereinafter)
Regarding claim 4, Ikeda’s modified teachings are described above in claim 3 but are silent with respect to said signal processing step comprises a step of calculating an optimal value of input and suction hydraulic head of said pressurization system, within a reference value range.
However, VK teaches a pump assembly with a controller that discloses a step of calculating an optimal value of input and suction hydraulic head of said pressurization system, within a reference value range (¶ 34-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further implement the step of calculating an optimal value of input and suction hydraulic head of said pressurization system into the control scheme of Ikeda and Emde to further ensure that the controller utilizes values that are optimal for the current pump running conditions. 
Regarding claim 6, Ikeda’s modified teachings are described above in claim 4 where the combination of Ikeda, Emde, Vance, and VK would further disclose that said step of calculating an optimal value of an input and suction hydraulic head of said pressurization system, comprises the steps of: setting of initial pressure parameters of said pressurization system (Initial operation values of Ikeda, Emde, Vance, and VK); calibration of said pressurization system by 
Regarding claim 16, Ikeda teaches a pressurization system that discloses a single pressure sensor (¶ 24 of Ikeda) and an electric control unit (¶ 24 and 32) adapted to perform a method according to claim 1 (Please refer to claim 4’s rejection above).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2012/0326443 (Vance) in view of US 2018/0335038 (VK) and further in view of US 2007/0154319 (Stiles hereinafter).
Regarding claim 7, Ikeda’s modified teachings are described above in claim 6 but are silent with respect to further comprising an iterative repetition for a variable energy optimization of the operation of said pressurization system and for identifying off-design operating conditions of said pressurization system.
However, Stiles teaches a feedback control system that discloses an iterative repetition for a variable energy optimization of the operation of said pressurization system and for identifying off-design operating conditions of said pressurization system (¶ 90-91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control scheme of Ikeda with the iterative process of Stiles to further hone in on the most desirable value for pump operation. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2012/0326443 (Vance) in view of US 2018/0335038 (VK) and further in view of US 2010/0011869 (Klosinski hereinafter). 
Regarding claim 8, Ikeda’s modified teachings are described above in claim 6 but are silent with respect to comprising an application of a pre-set comfort parameter to said nominal hydraulic head value and to said input and suction hydraulic head value.
However, Klosinski teaches a pump control scheme that discloses comprising an application of a pre-set comfort parameter to said nominal hydraulic head value and to said input and suction hydraulic head value (¶ 7 and 72-73 detail minimizing pump pulsations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control scheme of Ikeda with the pump pulsation minimization of Klosinski to minimize any damage that can occur during said pulsations. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 9605680 (Steen hereinafter).
Regarding claim 9, Ikeda’s modified teachings are described above in claim 1 but are silent with respect to a priming control step of the pressurization system. 
However, Steen teaches a pump control algorithm that discloses to a priming control step of the pressurization system (Figure 4a shows a priming step). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the priming step of Steen with the controller of Ikeda to ensure that the pump is properly primed and will not be damaged upon start up. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2012/0326443 (Vance) in view of US 2018/0335038 (VK) and further in view of US 9605680 (Steen). 
Regarding claim 10, Ikeda’s modified teachings are described above in claim 4 but are silent with respect to a priming control step of the pressurization system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the priming step of Steen with the controller of Ikeda to ensure that the pump is properly primed and will not be damaged upon start up.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2014/0305201 (Watson hereinafter).
Regarding claim 11, Ikeda’s modified teachings are described above in claim 1 but are silent with respect to an estimation step of an expansion tank volumetric capacity according to the operating use conditions of said pressurization system, adapted to maintain a pre-set minimum operating threshold of switching-on and switching-off of said pressurization system.
However, Watson teaches an estimation step of an expansion tank volumetric capacity according to the operating use conditions of said pressurization system (¶ 14) and the resultant combination would be such that adapted to maintain a pre-set minimum operating threshold of switching-on and switching-off of said pressurization system (¶ 32 of Ikeda).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control scheme of Ikeda with the expansion tank and estimation of Watson to ensure that the tank is properly accounted for by the controller. 
Regarding claim 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2012/0326443 (Vance) in view of US 2018/0335038 (VK) and further in view of US 2014/0305201 (Watson).
Regarding claim 12, , Ikeda’s modified teachings are described above in claim 4 but are silent with respect to an estimation step of an expansion tank volumetric capacity according to 
However, Watson teaches an estimation step of an expansion tank volumetric capacity according to the operating use conditions of said pressurization system (¶ 14) and the resultant combination would be such that adapted to maintain a pre-set minimum operating threshold of switching-on and switching-off of said pressurization system (¶ 32 of Ikeda).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control scheme of Ikeda with the expansion tank and estimation of Watson to ensure that the tank is properly accounted for by the controller.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2009/0174267 (Bischof hereinafter).
Regarding claim 14, Ikeda’s modified teachings are described above in claim 13 but are silent with respect to an electric motor (2) of asynchronous type.
However, Bischof teaches a pump driven by electric motor that discloses the use of either an asynchronous type or synchronous type (¶ 79).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform a simple substitution of Ikeda’s synchronous motor with the asynchronous motor of Bischof to perform the well-known outcome of powering the pump rotor. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2009/0174267 (Bischof) and further in view of US 2014/0305201 (Watson). 
Regarding claim 15, Ikeda’s modified teachings are described above in claim 14 but are silent with respect to comprising an expansion tank.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the expansion tank of Watson into the pumping system of Ikeda to allow for fluid storage. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2012/0326443 (Vance) in view of US 2018/0335038 (VK) and further in view of US 2009/0174267 (Bischof).
Regarding claim 17, Ikeda’s modified teachings are described above in claim 16 but are silent with respect to an electric motor (2) of asynchronous type.
However, Bischof teaches a pump driven by electric motor that discloses the use of either an asynchronous type or synchronous type (¶ 79).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform a simple substitution of Ikeda’s synchronous motor with the asynchronous motor of Bischof to perform the well-known outcome of powering the pump rotor.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2012/0326443 (Vance) in view of US 2018/0335038 (VK) in view of US 2009/0174267 (Bischof) and further in view of US2014/0305201 (Watson).
Regarding claim 18, Ikeda’s modified teachings are described above in claim 17 but are silent with respect to comprising an expansion tank.
However, Watson teaches a liquid handling device that discloses the use of an expansion tank (Tank disclosed in ¶ 14). 
.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
The argument regarding claim 1 and the use of a “single pressure sensor”, to estimate the remaining parameters, so as to achieve, for example, the desired maximum comfort in water supply at the correct pressure with a minimum number of parameter readings to carried out, has been reviewed and found to not be persuasive. Claim 1 as set forth does not use this language to limit the sensing ability and therefore Applicant is reading in language, functionality, and desires from the specification. Furthermore, the claim structure is covered by the combination of Ikeda and Emde. Ikeda uses a singular sensor 16 to determine an operating pressure of the delivery duct (¶ 16). Emde in ¶ 76 discloses the estimation of rotor speed based on the number of blades and the system pressurization. Applicant attempts to make the argument that the completely of Emde would preclude them from be applied to the claims as set forth. However, Emde does use each required step and value of the claim set to obtain the desired value of a motor speed. Applicant then further points that the Emde reference fails to disclose “estimation of a hydraulic flow rate and a hydraulic head by means of an algorithm which is implemented in a control software based on said operating pressure value detected by means of said single pressure sensor (10)”. However, as cited in the Non-Final Office Action, the Ikeda reference is responsible for this per the rejection of claim 1 in Section 9.d and as described in ¶ 24 of Ikeda. Finally, Applicant argues the combination of Ikeda and Emde and that Emde uses a completely different process of arriving at the motor speed and one of ordinary skill in . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746